DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments (see “real-time” added to the independent claims) overcome the previous 102 and 103 rejections. Therefore, the previous rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based upon newly found prior art: Shah (US 20050226287 A1).
Claim Objections
Claim 78 is objected to because of the following informalities:  There appears to be a typo. The claim reads, “causing a processor to implement the processor of claim 59.” The claim will be interpreted as “causing a processor to monitor an operating condition of the radiation source arrangement in real-time based at least partly on a third radiation.” Appropriate correction is required.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-60, 62, 68-69, and 77-78 are rejected under 35 U.S.C. 102((a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shah (US 20050226287 A1).
Regarding claim 59, Shah teaches a radiation source arrangement configured to cause an interaction between a first radiation (from 51 into 52/81; as explained in paragraph 57, element 81 is a part of 52) and a medium (81; as explained in paragraph 57, element 81 is a part of 52) and thereby generate a second radiation (to the right in figure 8) by higher harmonic generation (paragraphs 57-58), the radiation source arrangement (figures 5 and 8) further comprising: 
at least one sensor (83; paragraph 60) configured to detect a third radiation (split off in figure 8 to spectrometer 83) resulting from an interaction between a condition sensing radiation (the light into 52/81) and the medium (81; as explained in paragraph 57, element 81 is a part of 52), the third radiation 
a processor (53; paragraphs 54 and 60) configured to: 
monitor an operating condition of the radiation source arrangement in real-time based at least partly on the third radiation (figures 5 and 8; paragraphs 34 and 60).

    PNG
    media_image1.png
    609
    933
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    862
    961
    media_image2.png
    Greyscale

Alternatively, if one were to consider Shah not explicitly teaching 81 and 83 in the system of figure 5 and the real-time monitoring of paragraph 34, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor and the harmonic generating medium of figure 8 in the system of figure 5 and monitor in real-time in order to monitor and control a harmonic generating source in real-time with a feedback loop and control means to ensure one regulates the laser performance with high precision (see paragraph 34 of Shah). 
Regarding claim 60 Shah teaches the first radiation is the condition sensing radiation (from 51 into 52/81; as explained in paragraph 57, element 81 is a part of 52).
Regarding claim 62, Shah teaches the sensor is arranged to receive the third radiation traveling from the medium in a direction different than a direction of the second radiation (down as opposed to the right; figure 8).
Regarding claim 68, Shah teaches the detected third radiation includes radiation that is emitted by the medium due to an excitation of the medium by the condition sensing radiation (paragraphs 57-60).
Regarding claim 69, Shah teaches the detected third radiation includes radiation that is generated by the higher harmonic generation at one or more harmonics lower than the second radiation (paragraphs 57-60, where the second radiation is at the 3rd order).
Regarding claim 77, Shah teaches a method of monitoring an operating condition of a radiation source arrangement, the radiation source arrangement causing an interaction between a first radiation (from 51 into 52/81; as explained in paragraph 57, element 81 is a part of 52) and a medium (81; as explained in paragraph 57, element 81 is a part of 52) and thereby generating a second radiation (to the right in figure 8) by higher harmonic generation (paragraphs 57-58), the method comprising: 

monitoring an operating condition of the radiation source arrangement in real-time based at least partly on the third radiation (figures 5 and 8; paragraphs 34 and 60).
For the reasons given above, the examiner considers Shah as anticipating claim 59. Alternatively, if one were to consider Shah not explicitly teaching 81 and 83 in the system of figure 5 and the real-time monitoring of paragraph 34, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor and the harmonic generating medium of figure 8 in the system of figure 5 and monitor in real-time in order to monitor and control a harmonic generating source in real-time with a feedback loop and control means to ensure one regulates the laser performance with high precision (see paragraph 34 of Shah). 
Regarding claim 78, Shah teaches a non-transitory computer program product comprising machine-readable instructions for causing a processor to implement the processor of claim 59 (paragraphs 34-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-60, 62-63, 66, 69, 71, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over by Rocca (US 2008/0069171; cited by Applicant) in view of Shah.
 Regarding claim 59, Rocca teaches a radiation source arrangement configured to cause an interaction between a first radiation and a medium and thereby generate a second radiation by higher harmonic generation (figures 1A-1B), the radiation source arrangement further comprising: 
at least one sensor (122, 136) configured to detect a third radiation (the optical/visible radiation of 117; paragraphs 51-53) resulting from an interaction between condition sensing radiation (107) and the medium (gas, 140, in 110), the third radiation having a characteristic different than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; different characteristic corresponds to different direction of propagation and therefore different momentum vector and different wavelengths); and 
monitor an operating condition of the radiation source arrangement based at least partly on the third radiation (paragraphs 39, 52, 55, and 66).

    PNG
    media_image3.png
    988
    879
    media_image3.png
    Greyscale

Rocca doesn’t explicitly teach the monitoring is in real-time, and the adjustments are done with a processor.
Shah teaches a similar system where the monitoring is in real-time, and the adjustments are done with a processor (paragraphs 34, 54, and 60; figures 5 and 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the monitoring is in real-time, and the adjustments are done with a processor, in order to automatically make quick and precise adjustments to the source 
Regarding claim 60, Rocca teaches the radiation source arrangement of claim 59, wherein the first radiation (107) is the condition sensing radiation (107).
Regarding claim 62, Rocca teaches the sensor is arranged to receive the third radiation (the optical/visible radiation of 117; paragraphs 51-53) traveling from the medium in a direction different to the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; figure 1A).
Regarding claim 63, Rocca teaches the third radiation (the optical/visible radiation of 117; paragraphs 51-53) includes a portion of the condition sensing radiation (the portion of the radiation that went through the gas medium; for the portion of the radiation that did not go through the medium, see the combination applied to claim 72, below).
Regarding claim 66, Rocca teaches the third radiation (the optical/visible radiation of 117; paragraphs 51-53) includes a portion of the condition sensing radiation that is scattered by the medium.
Regarding claim 69, Rocca teaches the third radiation (the optical/visible radiation of 117; paragraphs 51-53) includes radiation that is generated by harmonic generation at one or more harmonics lower than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53).
Regarding claim 71, in the above combination the sensor (Rocca: 122, 136) is configured to detect a distribution of intensity of the third radiation in the vicinity of the medium, and the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of intensity (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Regarding claim 77, Rocca teaches a method of monitoring an operating condition of a radiation source arrangement, the radiation source arrangement causing an interaction between first 
detecting (122, 136) a third radiation (the optical/visible radiation of 117; paragraphs 51-53) resulting from an interaction between a condition sensing radiation (107) and the medium (gas, 140, in 110), the third radiation having a character different than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; different characteristic corresponds to different direction of propagation and therefore different momentum vector and different wavelengths); and 
monitoring an operating condition of the radiation source arrangement based at least partly on the third radiation (paragraphs 39, 52, 55, and 66).
Rocca doesn’t explicitly teach the monitoring is in real-time, and the adjustments are done with a processor.
Shah teaches a similar method where the monitoring is in real-time, and the adjustments are done with a processor (paragraphs 34, 54, and 60; figures 5 and 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the monitoring is in real-time, and the adjustments are done with a processor, in order to automatically make quick and precise adjustments to the source through a feedback loop and to ensure one regulates the laser performance with high precision (see paragraph 34 of Shah).
Regarding claim 78, the above combination comprises machine-readable instructions for causing a processor to implement the processor of claim 59 (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca and Shah as applied to claim 63 above, and further in view of Peatross (Angular distribution of high-order harmonics emitted from rare gases at low density).
Regarding claim 67, Rocca teaches the third radiation includes a portion of the condition sensing radiation that is transmitted by the medium outside an angular distribution of the second radiation (since the figure shows the third radiation being detected as it travels in the vertical downward detection, while the second radiation travels to the right). Therefore, the examiner considers Rocca as teaching this limitation. Alternatively, Peatross teaches that the higher harmonics have narrow angular distribution compared to the visible light scattered by the medium (page R908). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third radiation of Rocca include a portion of the condition sensing radiation that is transmitted by the medium outside an angular distribution of the second radiation in order to detect the visible light that Rocca desires detecting, including the visible light that has been scattered by the medium, and the visible light that has underwent natural divergence.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca and Shah as applied to claim 59 above, and further in view of Shan (Tunable high harmonic generation with an optical parametric amplifier). 
Regarding claim 68, Rocca suggests the third radiation includes radiation that is emitted by the medium due to excitation of the medium by the condition sensing radiation (this is suggested by the fact that the laser light of a fixed frequency interacts with the gas, and the third radiation includes a variety of wavelengths including visible and non-visible which suggests that the complex interactions that occur between the incident radiation in the gaseous medium includes excitation). Therefore, the examiner considers Rocca as teaching this limitation. Alternatively, Shan teaches a similar apparatus and that observing radiation emitted by a gas medium due to excitation of the medium (section 2.2, paragraph 2, on page S24). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the third radiation includes radiation that is emitted by .
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca and Shah as applied to claim 59 above, and further in view of Hage (New design of a multi-jet target for quasi phase matching; cited by Applicant).
Regarding claim 72, in the above combination the sensor is configured to detect a distribution of intensity in the vicinity of the medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of intensity (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Rocca doesn’t explicitly teach the distribution of intensity is a distribution of phase and intensity; and the sensor is configured to cause interference between the third radiation and a reference beam, the reference beam comprising a portion of the condition sensing radiation that has not interacted with the medium.
Hage teaches a similar apparatus wherein the sensor is configured to detect a distribution of phase and intensity in the vicinity of the medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of phase and intensity; and the sensor is configured to cause interference between the third radiation and a reference beam, the reference beam comprising a portion of the condition sensing radiation that has not interacted with the medium (section III).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sensor is configured to detect a distribution of phase and intensity in the vicinity of the medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of phase and intensity; and the sensor is configured to cause interference between the third radiation and a .
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca and Shah as applied to claim 59 above, and further in view of Bakshi (US 20090046273 A1) and Hage.
Regarding claim 73, Rocca doesn’t explicitly teach the sensor is configured to discriminate two or more spectral components within the third radiation; and the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity.
Bakshi teaches a sensor is configured to discriminate two or more spectral components within a detected radiation (paragraphs 22 and 25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the sensor is configured to discriminate two or more spectral components within the third radiation in order to gain more information about the interaction with the gas and the beams characteristics.
In the above combination, the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of intensity (Bakshi: paragraphs 22 and 25; Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
The above combination doesn’t explicitly teach it’s also a distribution of phase.
Hage teaches a similar apparatus wherein the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity (section III).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity in order to gain additional information concerning the gas medium to ensure that the interaction leading to output beam goes as desired (see Hage, section V, for example).
Claims 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Rocca and Shah as applied to claim 59 above, and further in view of Graham (US 20120019826 A1)
Regarding claim 74, the above combination comprises a controller configured to adjust at least one operating parameter of the radiation source arrangement automatically in response at least partly to the operating condition determined by the processor based on the third radiation (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Rocca doesn’t explicitly teach the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial focus position, a transverse focus position or a wavefront.
Graham teaches an the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial focus position, a transverse focus position or a wavefront (figure 6).

    PNG
    media_image4.png
    1178
    769
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial 
Regarding claim 75, Rocca teaches the adjusted operating parameter is a parameter of the medium and, the medium is a gas jet and the adjusted operating parameter is an operating parameter of a gas delivery system (paragraphs 39, 52, 55, and 66).
Additional Prior Art
US 6522674 B1  reads, “On the other hand, the external apparatus 10 sometimes needs to acquire changes in beam quality on the pulsed laser apparatus 1 side in real time and effect control and management. For example, FIG. 8 shows the processing to be carried out when the beam quality on the pulsed laser apparatus 1 side is output to the external apparatus 10 side in real time. In FIG. 8, the wavelength controller 3 and energy controller 4 receive the laser emission signal P10 via the parallel communication line, whereupon the wavelength calculation unit 3b calculates the wavelength and beam width at that time and sends the computation results to the main controller 2 using the parallel communication line; the energy calculation unit 4b calculates the mean value and dispersion of the energy and sends the computation results to the main controller 2 using the parallel communication line; and the main controller 2 sends these computation results to the external device 10 in real time. In this manner, the beam quality of the pulsed laser apparatus 1 can be monitored remotely and in real time.” (column 5, line 62 – column 6, line 20)
Kleinschmidt (US 20020186741 A1) teaches a processor configured to determine an operating condition of the radiation source arrangement based at least partly on the detected radiation (paragraphs 204-205). Additionally, Kleinschmidt teaches this provides the benefit of making adjustments to the source through a feedback loop (paragraphs 204-205). And Kleinschmidt teaches that using a processor is preferable to doing it manually (paragraph 205).

    PNG
    media_image5.png
    554
    714
    media_image5.png
    Greyscale

Dantus (US 8208505 B2) teaches
 
    PNG
    media_image6.png
    828
    1025
    media_image6.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877